    Case 1:20-cv-00146-RJJ-PJG ECF No. 1 filed 02/18/20 PageID.1 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF MICHIGAN
                                                                        FILED - GR ------
                                                                  Februarv 18, 2020 2:02 PM
LAU Q '7 CV\ esTfTQO                                                 CLERK OF COURT
                                                                   U.S. DISTR ICT COURT

L.f O :'.) C,Cie fl..R '--f ~ ;Jf ;3D3
                                                               WESTERN DISTRICT OF MICHIGAN
                                                                BY: _mkc_ SCANNED BY:   T81_
qqs:o3~Af\i-J P,1'171dS
                   Plaintiff( s),
                                                Case No.
V                                               Honorable     1 20-cv- 146
                                                                =
                                                              Robert J. Jonker
                                                              Chief U.S. District Judge




                   Defendant( s ).
Case 1:20-cv-00146-RJJ-PJG ECF No. 1 filed 02/18/20 PageID.2 Page 2 of 2
